DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 41-67 is/are pending.  Claim(s) 1-40 is/are canceled.
Information Disclosure Statement
The information disclosure statement filed 7/15/2022 (29 page document fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because #s 611, 614, 616-618, 620, 622, and 627 were not provided in the current applicant or any of the parent applications.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
All non-lined through citations were considered. 
The Examiner notes the document at #787 is found in the parent Application by the Examiner on 5/25/2022.

Claim Objections
Claims 44 and 60 are objected to because of the following informalities:  
Claim 44 recites “further a comprising”, which should be “further comprising”.
Claim 60 recites “wherein closed”, which should be “wherein the closed”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 41-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,004,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘596 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘596 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,485,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘654 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘654 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13-17, and 20 of U.S. Patent No. 11,464,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘621 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘621 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-23 of U.S. Patent No. 11,065,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘107 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘107 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41, 44-45, 52, 54-55, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,159,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘564 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘564 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41, 44-45, 52, 54-55, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15-16, and 18 of U.S. Patent No. 11,000,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘364 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘364 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 and 11-14 of U.S. Patent No. 11,464,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘624 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘624 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claims 41, 44-45, 52, 54-55, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 14-19 of U.S. Patent No. 11,464,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘622 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘622 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating intraocular lens, AIOL, having an optic, a flexible membrane, a circumferential peripheral edge (coupled to the optic and flexible membrane and having an external side, an anterior portion, and a posterior portion), a closed volume between the optic and the flexible membrane, a force transmitting portion at the external side that concentrates a transmission of a radially compressive force applied to the IOL to the flexible membrane and causes a change in curvature of the flexible membrane about a central axis of the AIOL, as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 60 recites the limitation "the force transmitting portion".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the force transmitting surface”.
Claim(s) 61-67 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, et al (Smith) (US 2007/0106377 A1).
Regarding Claim 41, Smith teaches an accommodating IOL (e.g. abstract, Figures 10A-B) comprising: 
an optic (layer having #s 104, 105); 
a flexible membrane (#103); 
a circumferential peripheral edge coupled to the optic and to the flexible membrane (e.g. annotated Figure 10B below); 
a closed volume providing a space between the optic and the flexible membrane (#110); and 
a force transmitting portion disposed at an external side of the circumferential peripheral edge (e.g. annotated Figure 10B below), the force transmitting portion located along an anterior portion of the circumferential peripheral edge (e.g. annotated Figure 10B) and not located along a posterior portion of the circumferential peripheral edge (e.g. annotated Figure 10B, not along the portion at the bottom arrow on the circumferential peripheral edge labels); 
wherein the force transmitting portion concentrates a transmission of a radially compressive force applied to the accommodating IOL to the flexible membrane to cause a change in curvature of the flexible membrane about a central axis of the accommodating IOL (e.g. [0021], [0025]).

    PNG
    media_image1.png
    818
    1199
    media_image1.png
    Greyscale

Annotated Figure 10B, Smith

Regarding Claim 42, the force transmitting portion comprises a circumferential ring (e.g. Figure 10A).
Regarding Claim 43, the force transmitting portion protrudes radially outward from a periphery of the flexible membrane (e.g. Figures 10A-B).
Regarding Claim 44, there is a fluid contained within the closed volume (e.g. [0098]).
Regarding Claim 45, there is a haptic structure extending from the force transmitting portion to a free surface (e.g. Figures 10A-B, #102) configured to engage a capsular bag of an eye (e.g. [0097]).
Regarding Claim 46, the haptic structure comprises a ring member configured to be disposed circumferentially around the flexible membrane (e.g. Figures 10A-B).
Regarding Claim 47, the haptic structure comprises a projection extending radially outward from the force transmitting portion toward the free surface (e.g. Figures 10A-B).
Regarding Claim 48, the projection is disposed on a separate ring member configured to be coupled with the force transmitting portion in the eye (e.g. Figures 10A-B, separate from the ring member that is the force transmitting portion).
Regarding Claim 49, there is a plurality of circumferentially spaced apart projections extending outward from a plurality of circumferentially spaced apart zones of the force transmitting portion to corresponding capsular bag contact areas of the accommodating IOL (e.g. Figures 10A, B, #s 108, 109, each is radially outward of a zone on the force transmitting portion, which is adjacent each of #s 108, 109).
Regarding Claim 50, the plurality of circumferentially spaced apart projections are disposed on a separate ring member configured to be coupled with the force transmitting portion in an eye (e.g. Figures 10A-B, separate from the ring member that is the force transmitting portion).
Regarding Claim 51, there is a plurality of arms extending radially inward from the plurality of circumferentially spaced apart projections to support the circumferential peripheral edge (e.g. Figure 10B, radially inner walls of each #107).
Regarding Claim 52, the closed volume is defined between the optic, the flexible membrane, and the circumferential peripheral edge (e.g. Figure 10B).
Regarding Claim 53, the closed volume contains a volume of fluid that remains constant when the radially compressive force is applied to the force transmitting portion (the fluid of the closed volume does not leave the chamber and no additional fluid is added, e.g. Figures 10A-B; therefore, the volume of fluid remains constant).

Regarding Claim 54, Smith teaches a two-piece accommodating intraocular lens assembly comprising a base lens assembly (e.g. Figures 10A-B) and the accommodating IOL of Claim 41 (discussed supra for claim 41), wherein the base lens assembly comprises a circumferential haptic system defining an internal space into which the accommodating IOL is received (#102).
Regarding Claim 55, in addition to the limitations of claim 55 discussed supra for claims 41-42 and 44, Smith teaches the optic is posterior and the flexible membrane is anterior (e.g. [0094]) and a plurality of contact surfaces (e.g. Figures 10A-B, radially outer surfaces of #s 108, 109 of #102) configured to engage a capsular bag of an eye (e.g. [0097]), the plurality of contact surfaces circumferentially distributed about an optical axis of the accommodating IOL device with a gap disposed between adjacent contact surfaces of the plurality of contact surfaces (e.g. Figures 10A-10B).
	Regarding Claim 56, the limitations of claim 56 are discussed supra for claim 42.
	Regarding Claim 57, the limitations of claim 56 are discussed supra for claim 43. 
	Regarding Claim 58, the limitations of claim 58 are discussed supra for claim 50.
	Regarding Claim 59, the plurality of contact surfaces are disposed on a plurality of projections configured to extend radially outward from the force transmitting portion to the capsular bag (e.g. Figures 10A-B, extend from the remainder of #s 108, 109).
	Regarding Claim 60, in addition to the limitations of claim 60 discussed supra for claims 41, 52-53, and 55, Smith teaches the force transmitting surface facing radially outward relative to a central axis of the accommodating IOL (e.g. annotated Figure 10B supra).
	Regarding Claim 61, there is a membrane coupler extending between the force transmitting surface and the anterior flexible membrane (e.g. annotated Figure 10B(2) below, for claim 61 and its dependent claims, the force transmitting surface is as indicated here).


    PNG
    media_image2.png
    508
    1215
    media_image2.png
    Greyscale

Annotated Figure 10B(2), Smith

	Regarding Claim 62, the membrane coupler extends circumferentially around the anterior flexible membrane (e.g. Figures 10A-B).
	Regarding Claim 63, the membrane coupler extends radially outward and perpendicularly relative to the central axis (e.g. annotated Figure 10B, the radially outward direction is the direction perpendicular to the central axis).

	Regarding Claim 64, there is an optic coupler extending radially inward from the circumferential peripheral portion to the posterior optic to couple the circumferential peripheral portion and the posterior optic (e.g. annotated Figure 10B(3) below).


    PNG
    media_image3.png
    368
    435
    media_image3.png
    Greyscale

Annotated Figure 10B(3), Smith

	Regarding Claim 65, the optic coupler is angled toward the anterior flexible membrane to position the optic anterior of a posterior-most portion of the circumferential peripheral portion (e.g. annotated Figure 10B(3) above, the incline surface in the closed volume faces the anterior surface; e.g. Figure 10B, the optic extends anterior of the posterior-most portion of the circumferential portion).
	Regarding Claim 66, the posterior optic is posterior of an anterior-most portion of the circumferential peripheral portion and anterior of a posterior-most portion of the circumferential peripheral portion (e.g. annotated Figure 10B above).
	Regarding Claim 67, the posterior optic is configured to translate in an anterior-posterior direction as the anterior flexible membrane changes in curvature (e.g. [0026], [0027]).

Relevant Prior Art
Please see the references cited and explained by the Examiner in each parent Application: 16/678,318, 16/002,850, and 14/447,621. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/4/2022